                             IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           TYLER DIVISION


CHARLES DAVID BROOKS, #1043239                      §

VS.                                                 §                  CIVIL ACTION NO. 6:18cv402

BRANDON P. SHINAULT, ET AL.                         §

                    ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff Charles David Brooks, a prisoner currently confined in the Texas prison system,

proceeding pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit. Plaintiff

filed a motion for summary judgment on September 20, 2019. (Dkt. #55). Defendants filed a response

in opposition. (Dkt. #57).

        The motion and response were referred to United States Magistrate Judge John D. Love, who

issued a Report and Recommendation (Dkt. #69) concluding that Plaintiff’s motion for summary

judgment should be denied as genuine issues of material fact existed. Plaintiff filed his objections (Dkt.

#71) to the Report on February 21, 2020.

        The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of the motion, has been presented for consideration, and having

made a de novo review of the objections raised by Plaintiff to the Report, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct, and the objections raised by

Plaintiff lack merit. It is accordingly

        ORDERED that the Report and Recommendation (Dkt. #69) is ADOPTED. It is further

        ORDERED that Plaintiff’s motion for summary judgment (Dkt. #55) is DENIED.

        SIGNED this the 4 day of March, 2020.




                                          ____________________________
                                          Thad Heartfield
                                          United States District Judge
